Glenn W. P,        ",rson,Jr.
                                       ATTORNE       ,AW
                                 11GREENWAYP!        SUITE 2820
                                     HOUSTON, 1   „»S 77046




(713) 961-9688 TELEPHONE                                                 EMAIL ADDRESS:
(713) 961-0941 FACSIMILE                                                 glenn(^MrttergWF^g^|^^Q-
                                                                                FIRST COURT OF APPEALSi J '•
                                                                                     HOUSTON, TEXAS      |v„

                                       February 20, 2015
                                                                                y'EB 23 2015             ]
                                                                                      3TOPHER A. F;#     I
Christopher A. Prine, Clerk of the Court
FIRST COURT OF APPEALS
301 Fannin Street
Houston, Texas 77002-2066

       Re:     Case No. 01-15-00090-CV; Vicky McKenna v. Baylor College ofMedicine

Dear Mr. Prine:


       Enclosed please find a check in the amount of $195.00 for the appellate filing fee in the
above referenced matter.


       Please contact me if you have any questions



                                                                              A/
                                                      Patterson, Jr.



GWP/kh]